DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I (claims 7-17), Species A (Figs. 1A-1C), and Species f (Figs. 6A-6B), is acknowledged.  Election was made with traverse in the replies filed November 24, 2020 and December 9, 2020.  Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.  Applicant failed to withdraw claims the Examiner determined are drawn to non-elected species based on Applicant’s disclosure.  Therefore, claims 8, 9, and 11-17 are withdrawn as they are drawn to non-elected species.
Applicant’s traversal in on the grounds that all inventions could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of inventions and species that are patentably distinct from one another and including divergent claimed subject matter that separates the inventions and species.  Such recognized divergent subject matter separating the inventions and species is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “attached to an interior surface thereof.”  This limitation is indefinite because it can be interpreted to refer to anything positively recited up to that point in the claim (i.e. the rigid hanging hook, the hanger connection portion, or the garment).  For purposes of examination, this limitation will be interpreted as “attached to an interior surface of the garment.”
Claim 10 recites the limitation “said hanger connection portion is removably attached to said garment by said elongate flexible body being disposed around said hanging hook and engagement of said first set of fasteners with said second corresponding set of fasteners.”  This limitation is indefinite because it is unclear from the disclosure how said elongate flexible body is disposed around said hanging hook and the Examiner suspects it may be the result of a typographical error where the recitation of “hanging hook” should have been “hanging tab.”  For purposes of examination, this limitation will be interpreted as “said hanger connection portion is removably attached to said garment by said elongate flexible body being disposed around said hanging tab and engagement of said first set of fasteners with said second corresponding set of fasteners.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2,613,858 Sprague.
Regarding claim 7, Sprague discloses a garment hanger (10) adapted to be attached to a portion of a garment (14), the garment hanger comprising a rigid hanging hook (20) fixedly attached to a hanger connection portion (see Fig. 3; col. 3, lines 65-66; the hanger connection portion comprises all the structure as depicted in Fig. 3 except for rigid hanging hook 20; Examiner notes that although rigid hanging hook 20 is disclosed as being “pivotally” secured to the hanger connection portion, it can properly be considered to be “fixedly” attached in the sense that it is not removable from the hanger connection portion as it is permanently secured via a rivet as opposed to be removably attached to the hanger connection portion via, for example, a snap fastener), which hanger connection portion is adapted to be attached to the portion of the garment (see Fig. 5); and
the garment having said hanger connection portion of the garment hanger of claim 1 attached to an interior surface of the garment (see especially Fig. 5), 
Regarding the limitation that the hanging hook is a “rigid” hanging hook, Examiner notes that absent further distinguishing limitations in the claim regarding parameters such as flexural rigidity and/or modulus of elasticity, or specific materials, Sprague meets the claim.
Examiner further notes that the limitation “such that said garment is adapted to be hanged by engaging said rigid hanging hook with a hanging rod” is functional and does not .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim (as well as rejected under 35 USC 112(b)), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. claims 1 and 7) and overcoming the rejection under 35 USC 112(b).  Examiner notes that although claim 10 is currently free from prior art-based rejections, substantive amendments to claim 10 (or the claims 1 or 7), for example, broadening the scope of claim 10, may result in prior art-based rejection(s) in future office action(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPN 10,842,209 Kennedy, USPN 1,312, 553 Limbach, USPN 1,022,504 Raughtigan, USPN 899,929 Van Nortwick, USPN 710,773 Gordon, USPN 599,777 Fuerchtinger, USPN 306,248 Harris, and USPN 222,259 England each teach garments with integrated garment hanging structure(s) but none of those references teach a garment comprising garment hanger with a hanger connection portion removably attached to said garment by an elongate flexible body disposed around a hanging tab and engagement of a first set of fasteners with a second corresponding set of fasteners as required by the presently presented claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732